 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10
     MOVE 4 LESS, LLC,
11                                                          Case No.: 2:19-cv-00321-GMN-NJK
             Plaintiff(s),
12                                                                          Order
     v.
13
     QUEEN BUSINESS SOLUTIONS, LLC, et
14   al.,
15           Defendant(s).
16          To date, the parties have not filed a stipulated discovery plan as required by Local Rule 26-
17 1(a). The parties are hereby ORDERED to file, no later than May 20, 2019, either (1) a joint
18 proposed discovery plan; or (2) a status report explaining why a proposed discovery plan should
19 not be filed at this time.
20          IT IS SO ORDERED.
21          Dated: May 13, 2019
22                                                                ______________________________
                                                                  Nancy J. Koppe
23                                                                United States Magistrate Judge
24
25
26
27
28

                                                     1
